HARRIS, Chief Judge.
David Daniel Ferguson appeals his sentence entered after violation of probation which represents a three-cell departure from the guidelines recommendation. Although the State contends that there were three distinct violations of separate probation orders, that fact does not appear in the record. This cause must therefore be remanded for resentencing. At resentencing, the court must either make reference to the violation of separate probation orders (evidence of which is included in the record) or reduce the sentence to correspond with the correct number of appropriate violations. See Williams v. State, 594 So.2d 273 (Fla.1992).
Ferguson’s second point which argues that the court improperly delegated to the Department of Corrections the task of counting up the appropriate credit for prison time served is without merit. See Green v. State, 636 So.2d 830 (Fla. 5th DCA 1994).
AFFIRMED in part; REVERSED in part.
GOSHORN, J., concurs.
DAUKSCH, J., dissents, without opinion.